DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15, and 17-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Huang et al US 2014/0073917 A1.
Re claim 1, Huang et al teaches an image processing method comprising predicting a non perfusion area in a fundus image of a subject eye (see paragraph 0109 and 0143).
	Re claim 2, Huang et al teaches further comprising generating a non perfusion area candidate image in which the predicted non perfusion area is superimposed on the fundus image (see paragraph 0143 and figure 25).
	Re claim 3, Huang et al teaches wherein: enhancement image processing 1s performed on the fundus image to enhance vascular portions (see paragraphs 0087-0092); and a fundus image that has been subjected to the enhancement image processing is employed to predict the non perfusion area (see paragraphs 0087-0092).
	Re claim 4, Huang et al teaches further comprising generating a non perfusion area candidate image in which the predicted non perfusion area is superimposed on the fundus image that has been subjected to enhancement image processing (see paragraphs 0087-0092).
	Re claim 5, Huang et al teaches wherein the predicting of a non perfusion area in the fundus image includes: extracting a plurality of dark pixels darker than a first darkness from the fundus image, and detecting from the plurality of extracted pixels an area having a surface area of a specific surface area or greater in which the dark pixels [[of]] darker than the first darkness or darker are contiguous (see paragraph 0143 and figure 23).
	Re claim 6, Huang et al teaches wherein the predicting of a non perfusion area in the fundus image includes: from a plurality of areas having a surface area of the specific surface area or greater and based on an average value of pixel values for each of the areas, extracting a dark area of a second darkness or darker, in which the second darkness is darker than the first darkness (see paragraph 0143).
	Re claim 7, Huang et al teaches wherein the predicting of a non perfusion area in the fundus image includes: extracting from areas having a surface area of the specific surface area or greater an area having blood vessels running alongside (see paragraph 0143).
	Re claim 9, Huang et al teaches an image processing method comprising: performing first image processing on a fundus image of a subject eye to extract a first non perfusion area candidate (see paragraph 0095); performing second image processing on the fundus image to extract a second non perfusion area candidate (see paragraph 0143, 0108, 0112); and extracting as a predicted non perfusion area any candidate that is both the first non perfusion area candidate and the second non perfusion area candidate (see paragraph 0143).
	Re claim 10, Huang et al teaches further comprising a step of generating a non perfusion area candidate image in which the predicted non perfusion area is superimposed on the fundus image (see paragraph 0109 and 0112).
	Re claim 11, Huang et al teaches a storage medium being not transitory signal and stored with an image processing program that causes a computer to execute the image processing (see numeral 920).
	Re claim 12, Huang et al teaches an image processing device comprising: a storage device to store an image processing program for executing an image processing method in a processing device (see numeral 920); and a processing device configured to execute the image processing method by executing the image processing program stored in the storage device (see numeral 920); the image processing method being the image processing method (see 0143).
	Re claim 13, Huang et al teaches an image display device comprising a display section configured to display a non perfusion area predicted using the image processing method (see numeral 920).
	Re claim 14, Huang et al teaches an image display method comprising: receiving fundus image data of a fundus image of a subject eye and non perfusion area candidate image data of a non perfusion area candidate image obtained by performing image processing on the fundus image (see paragraph 0095); and generating a screen in which the fundus image based on the fundus image data is displayed in a fundus image display field, and in which the non perfusion area candidate image based on the non perfusion area candidate image data is displayed in a non perfusion area candidate image display field (see paragraphs 0087-0092).
	Re claim 15, Huang et al teaches wherein the generating of the screen is performed so as to generate a screen in which the fundus image and the non perfusion area candidate image are displayed with different magnifications to each other (see numeral 920).
	Re claim 17, Huang et al teaches an image display device comprising a display section configured to display on a same screen both a fundus image of a subject eye, and a non perfusion area candidate image obtained by performing image processing on the fundus image (see paragraph 0109 and 0143).
	Re claim 18, Huang et al teaches wherein the display section is configured to display the screen with the fundus image and the non perfusion area candidate image so as to be displayed with different magnifications to each other (see numeral 920).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al US 2014/0073917 A1 and further in view of Ahmad et al WO 2010131944 A2.
	Re claim 16, Huang et al does not explicitly disclose wherein the generating of the screen is performed by generating a screen in which a plurality of fundus images obtained by imaging the subject eye at different times are displayed, and in which a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images is displayed
	However Ahmad et al discloses wherein the generating of the screen is performed by generating a screen in which a plurality of fundus images obtained by imaging the subject eye at different times are displayed, and in which a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images is displayed (see Page 6 lines 1-11)
	Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang to include the generating of the screen is performed by generating a screen in which a plurality of fundus images obtained by imaging the subject eye at different times are displayed, and in which a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images is displayed as taught by Ahmad for the predictable result of increased accuracy of diagnosis (see page 6, lines 11-16)
	Re claim 19, Huang et al does not explicitly disclose wherein the display section displays on the screen a plurality of fundus images obtained by imaging the subject eye at different times, and a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images.
	However Ahmad et al discloses wherein the display section displays on the screen a plurality of fundus images obtained by imaging the subject eye at different times, and a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images (see Page 6 lines 1-11).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Huang to wherein the display section displays on the screen a plurality of fundus images obtained by imaging the subject eye at different times, and a non perfusion area candidate image obtained by performing image processing on at least one fundus image from out of the plurality of fundus images as taught by Ahmad for the predictable result of increased accuracy of diagnosis (see page 6, lines 11-16)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest an image processing method wherein the predicting of a non perfusion area in the fundus image includes: from areas having a surface area of the specific surface area or greater and based on an average value of pixel values for each of the areas, extracting a dark area of a second darkness darker than the first darkness, or darker than the second darkness; from areas having a surface area of the specific surface area or greater, extracting an area having blood vessels running alongside; and extracting an area that has been both extracted as the dark area and extracted as the area having blood vessels running alongside; recited together in combination with the totality of particular features/limitations recited therein


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872